


Exhibit 10.1




EMPLOYMENT AGREEMENT


This Employment Agreement (as amended from time to time, this “Agreement”) is
entered into as of the 24th day of June, 2013 (the “Effective Date”) by and
among Westell Technologies, Inc, a Delaware corporation (the “Company”),
Westell, Inc., an Illinois corporation (the “Operating Subsidiary”) and Thomas
P. Minichiello (“Executive”).




W I T N E S S E T H:


WHEREAS, the Company desires to continue to retain the services of Executive
upon the terms and conditions set forth herein; and


WHEREAS, Executive is willing to provide services to the Company upon the terms
and conditions set forth herein;


A G R E E M E N T S:


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the parties
hereto, intending to be legally bound hereby, agree as follows:


SECTION 1EMPLOYMENT AND DUTIES. The Company shall employ Executive to serve as
Senior Vice President and Chief Financial Officer of the Company and as Senior
Vice President and Chief Financial Officer of the Operating Subsidiary, during
the Term (as such term is defined in Section 3). Executive accepts such
employment as of the Effective Date on the terms and conditions set forth in
this Agreement. Executive shall perform the duties of Senior Vice President and
Chief Financial Officer of the Company and of the Operating Subsidiary and shall
perform such other duties consistent with such positions as may be assigned to
Executive from time to time by the Chief Executive Officer of the Company or the
Board of Directors of the Company or the Operating Subsidiary (individually a
“Board,” and collectively, the “Boards”). Executive shall devote his best
efforts and skills to the business and interests of the Company and the
Operating Subsidiary on a full-time basis, provided, however, that, to the
extent such activities do not adversely affect the performance of his
responsibilities to the Company and the Operating Subsidiary hereunder,
Executive may (i) manage his personal investments and participate in charitable
and civic affairs and (ii) serve on the boards of directors of for-profit or
non-profit corporations if approved by the Boards, such approval not to be
unreasonably withheld. Executive shall at all times observe and abide by the
Company's and the Operating Subsidiary's written policies and procedures as in
effect from time to time.


At the request of either Board, Executive shall also serve as an officer and/or
director of other companies in which they have a right to designate officers
and/or directors, respectively.
Upon termination of Executive's employment with the Company and the Operating
Subsidiary for any reason, Executive shall promptly resign and shall be deemed
to have resigned from all positions as officer and director of each of the
Westell Companies and each other company as to which Executive has been serving
as an officer or director at the request of the Boards.






--------------------------------------------------------------------------------




SECTION 2COMPENSATION. In consideration of the services to be performed by
Executive hereunder, Executive shall receive from the Operating Subsidiary the
following compensation and benefits:


2.1    Base Salary. During the Term, Executive shall be paid an annual base
salary by the Operating Subsidiary (the “Base Salary”) which shall be payable in
installments consistent with the Operating Subsidiary's payroll schedule. The
Base Salary as of the Effective Date shall be Three Hundred Thousand Dollars
($300,000) per year, subject to review each year during the Operating
Subsidiary's annual salary review. The Operating Subsidiary, after receiving
Company Board (or its Compensation Committee) approval, may increase the Base
Salary as a result of any such review. Executive's Base Salary shall not be
reduced without Executive's consent.


2.2    Bonus. During the Term, Executive shall be eligible to participate in the
Company's bonus plan(s) as then in effect, with an anticipated target bonus
equal to 60% of Base Salary and maximum bonus of up to 200% of the target bonus
(all of the exact terms to be subject to the Company Board or Compensation
Committee determination); provided that the bonus for the fiscal year ending
March 31, 2014 shall be pro rated based upon the Executive's employment
commencement date with the Company.


2.3    Equity Awards. Subject to approval of the Company's Board or its
Compensation Committee, which shall be obtained as soon as reasonably
practicable following the execution of this Agreement, the Company will grant
Executive restricted stock units for 250,000 shares of the Company's Class A
common stock. In addition, Executive will be eligible to participate in the
long-term, performance-based equity program being developed by the Company. The
restricted stock units shall be subject to the terms of the Westell
Technologies, Inc. 2004 Stock Incentive Plan and will vest at the rate of 25%
per year upon the anniversary of the grant date; provided that Executive remains
employed by the Company on the applicable vesting date.


2.4    Benefits. During the Term, Executive shall be provided with employee
benefits commensurate with those made generally available to other executives of
the Operating Subsidiary and approved by the Company's Board (or its
Compensation Committee). A list of the employee benefits provided generally to
the executives of the Operating Subsidiary as of the Effective Date is attached
hereto as Schedule 2.3, which Schedule is incorporated herein by reference for
all purposes. In addition, Executive shall be provided certain additional
benefits (the “Additional Benefits”) also listed on Schedule 2.3. Neither the
Company nor the Operating Subsidiary has undertaken any actions, or intends to
undertake any actions, designed to eliminate, reduce or otherwise limit any of
the employee benefits described on Schedule 2.3, but it is understood that such
benefits other than the Additional Benefits may change from time to time.




--------------------------------------------------------------------------------




SECTION 3TERM.


3.1    Commencement. The Company agrees to employ the Executive and the
Executive agrees to serve, on the terms and conditions set forth herein, unless
and until the Executive's employment is terminated in accordance with this
Agreement, for a two (2) year period commencing on the Effective Date; provided,
however, that this Agreement will automatically renew for an additional day
every day so that its term will always be two (2) years, unless the Company
shall notify the Executive in writing that it does not desire to so extend this
Agreement beyond two (2) years from the giving of the notice. The period during
which Executive is employed hereunder (including any applicable renewal period)
is hereinafter referred to as the “Term.” If the Executive's employment
continues beyond the Term, his employment shall be at will unless the parties
agree otherwise in a separate writing signed by both of the parties.


3.2    Termination for Cause. The Company may terminate Executive's employment
with the Company and the Operating Subsidiary for Cause at any time during the
Term upon written notice specifying the cause for termination and the intended
termination date, provided that Executive fails to reasonably address and remedy
the circumstances constituting “Cause” within the applicable notice and/or cure
period, if any. Upon termination for Cause, Executive shall be entitled to
receive the Base Salary and benefits as set forth in Section 2 through the
effective date of such termination.


3.3    Termination by Company Without Cause or Executive for Good Reason. The
Company may terminate Executive's employment with the Company and the Operating
Subsidiary without Cause at any time during the Term upon at least thirty
(30) days prior written notice. Subject to Sections 8.6 and 8.7, if Executive's
employment is terminated by: (1) the Company for any reason other than Cause,
death or Disability; or (2) Executive for Good Reason:


(a)The Company shall pay Executive the following: (A) within five (5) business
days after the separation from service under Section 409A of the Code (the “Date
of Termination”), any earned but unpaid Base Salary; (B) within a reasonable
time following submission of all applicable documentation, any expense
reimbursement payments owed to Executive for expenses incurred prior to the Date
of Termination; and (C) no later than sixty (60) days following the Date of
Termination, any earned but unpaid bonus amount relating to the prior fiscal
year;


(b)The Company shall pay Executive no later than two and one-half months
following the fiscal year in which the Date of Termination occurs, a prorated
bonus based upon the actual bonus that would have been earned pursuant to the
plan objectives and formulas by Executive for the fiscal year in which the Date
of Termination occurs multiplied by the percentage of the fiscal year completed
before the Date of Termination;


(c)The Company shall pay Executive, on the sixtieth (60th) day following the
Date of Termination, a lump-sum payment equal to 100% of the sum of:
(A) Executive's Base Salary in effect immediately prior to the Date of
Termination (disregarding any reduction in Annual Base




--------------------------------------------------------------------------------




Salary to which Executive did not expressly consent in writing); and
(B) Executive's target bonus for the fiscal year in which the Date of
Termination occurs; and


(d)The Executive shall be entitled to the continuation of the Executive's
medical, dental and vision benefits to the extent permissible under the terms of
such plans or at law, on the same basis as offered to active executives for a
period of one year or until such earlier time as the Executive becomes employed
and eligible for such benefits under a plan of the new employer. Continuation
coverage under COBRA shall run concurrently with the obligation hereunder. The
Executive's cost to continue coverage during this period shall be the
out-of-pocket cost for comparable active employees.


3.4    Termination by Executive Without Good Reason. Executive may resign from
and terminate his employment with the Company and the Operating Subsidiary
without Good Reason at any time during the Term upon at least thirty (30) days
prior written notice. If Executive resigns from the Company and the Operating
Subsidiary other than for Good Reason, Executive shall be entitled to receive
any accrued and unpaid Base Salary and benefits then due and owing through the
effective date of such termination. In the event Executive resigns from the
Company and the Operating Subsidiary at any time during the Term other than for
Good Reason, the Company shall have the right to make such resignation effective
as of any date prior to the expiration of any required notice period.


3.5    Death. Executive's employment with the Company and the Operating
Subsidiary shall automatically be terminated upon Executive's death, in which
case Executive's estate shall be entitled to receive any accrued and unpaid Base
Salary and benefits then due and owing through the effective date of Executive's
death.


3.6    Disability. Executive's employment with the Company and the Operating
Subsidiary shall automatically be terminated upon Executive's Disability, in
which case Executive shall be entitled to receive any accrued and unpaid Base
Salary and benefits then due and owing through the effective date of the
termination.


3.7    Notice of Termination. Any purported termination of Executive's
employment by the Company or by Executive shall be communicated by a written
Notice of Termination to the other party hereto in accordance with Section 8.8
hereof. A “Notice of Termination” shall mean a written notice that indicates the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances, if applicable, claimed to provide
a basis for termination of Executive's employment.


SECTION 4CERTAIN COVENANTS OF EXECUTIVE.


4.1    Confidential Information


(a)Executive acknowledges that the information, observations and data obtained
by him during the course of his employment by the Company concerning the
Business and affairs of the Westell Companies or of third parties that the
Westell Companies may be required to keep confidential (the “Westell Company
Information”) are confidential and are the property of the Westell Companies or
of such third parties. Executive hereby agrees that he shall not at any time,
whether during his employment with the Company or subsequent to his termination
of employment, disclose to any unauthorized person or use for his own account or
for the account of




--------------------------------------------------------------------------------




any third party any Westell Company Information without the Company's prior
written consent, unless and then only to the extent the Westell Company
Information becomes generally known to and available for use by the public other
than as a result of Executive's acts or failure to act. Executive shall use his
best efforts to prevent the unauthorized misuse, espionage, loss or theft of the
Westell Company Information. Executive further agrees to deliver to the Company
at the termination of his employment, or at any other time the Company may
request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the Business of the Westell Companies
that Executive may then possess or have under his control.


4.2    No Competition. During the Term, and if following termination of
Executive's employment with the Company and the Operating Subsidiary, Executive
is entitled to receive severance or if the Company elects to pay him the
severance specified in Section 3.3, even if the Executive would not otherwise be
entitled, then in consideration, Executive agrees that for one (1) year
following termination, Executive shall not, directly or indirectly, for himself,
or for any Entity, without the prior written consent of the Board of Company
(which may be given or denied in its sole discretion):


(a)    engage in or Participate In the Business or any other business that
competes with, or develops or offers products or services competitive with the
products or services of the Business, from Illinois or any state or country in
which the Westell Companies have ongoing Business or customers, or have
solicited customers; or


(b)engage in or Participate In the Business or any other business that competes
with, or develops or offers products or services competitive with the products
or services of the Business, from any other location throughout the world; or


(c)call upon, solicit, serve, or accept business, from any customer or
prospective customer (wherever located) of the Westell Companies with whom
Executive had contact while employed at the Company for the purpose of selling
products or services competitive with the products or services of the Business;
or


(d)interfere with any business relationship of the Westell Companies, with any
of their customers or prospective customers or induce any such customers or
prospective customers to discontinue or reduce their relationship with the
Westell Companies.


To the extent that Executive is employed by or consults for an entity which is a
subsidiary, division or other affiliate of a larger business enterprise, the
determination as to whether the employment violates this Section 4.2 shall be
made solely by reference to the business activities conducted by the particular
subsidiary, division or affiliate by which Executive becomes employed or serves
as consultant.


4.3    No Solicitation. Whether or not Executive is entitled to severance pay,
Executive shall not, for twelve (12) months following termination: (i) induce or
attempt to induce any person who is employed by the Westell Companies in any
capacity to leave such person's position, or in any way interfere with the
relationship between the Westell Companies and such




--------------------------------------------------------------------------------




person, or (ii) hire directly or through another entity, in any capacity, any
person who was employed by the Westell Companies within twelve (12) months prior
to termination of Executive's employment or during the twelve (12) months after
termination, unless and until such person has been separated from employment
with the Westell Companies for at least six (6) months.


4.4    Inventions. Any methodologies, inventions, improvements, discoveries,
processes, programs or systems developed or discovered by the Executive, whether
during working hours or by using the Westell Companies' facilities, equipment or
trade secrets, shall be the sole and exclusive property of the Operating
Subsidiary. The Executive shall, upon reasonable request by the Company, execute
and deliver such assignments and other documents necessary to vest, at the
Company's sole expense, all right, title and interest in any discovery or
development in the Operating Subsidiary. The Westell Companies may, upon prior
notice to the Executive and without any fee, film, videotape, photograph and
record the Executive's voice and likeness, and may utilize the Executive's name
and likeness, in connection with the promotion of the Westell Companies during
employment upon prior notice. The Operating Subsidiary shall own all rights in
any such film, videotape, photograph or record of the Executive's voice and
likeness for such use. The Executive acknowledges receipt of the notice provided
by the Operating Subsidiary pursuant to the Employee Patent Act (765 Illinois
Compiled Statutes, Act 1060), reproduced here:


NOTICE TO EMPLOYEE


This is to notify you that pursuant to the Employee Patent Act (765 Illinois
Compiled Statutes, Act 1060), the provisions of this Agreement regarding the
assignment of your rights in discoveries and inventions to the Operating
Subsidiary DOES NOT APPLY to an invention for which no equipment, supplies,
facilities or trade secret information of the Westell Companies was used and
which was developed entirely on your own time, unless (a) the invention relates
(i) to the business of the Westell Companies or (ii) to the Westell Companies'
actual or demonstrably anticipated research or development, or (b) the invention
results from or is the product of any work performed by you for the Westell
Companies in the scope of your efforts on behalf of the Company.


4.5    Reasonable Scope and Duration. Executive acknowledges that the
restrictions in this Section 4 are reasonable in scope, are necessary to protect
the trade secrets and other confidential and proprietary information of the
Westell Companies, that the benefits provided hereunder are full and fair
compensation for these covenants and that these covenants do not impair
Executive's ability to be employed in other areas of his expertise and
experience. Specifically, Executive acknowledges the reasonableness of the
international scope of these covenants by reason of the international customer
base and prospective customer base and activities of the Westell Companies, the
widespread domestic and international scope of Executive's contacts created
during his employment with the Westell Companies, the domestic and international
scope of Executive's responsibilities with the Westell Companies and his access
to marketing strategies of the Westell Companies.


Notwithstanding the foregoing, if any court determines that any of the terms
herein are unreasonable or unenforceable, such court may interpret, alter, amend
or modify any or all of




--------------------------------------------------------------------------------




such terms to include as much of the scope, time period and intent as will
render such restrictions enforceable, and then in such reduced form, enforce
such terms. In the event of Executive's breach of any covenant in this
Section 4, the term of the covenant shall be extended for a period equal to the
period that the breach continues.


4.6    Equitable Relief. Executive agrees that any violation by Executive of any
covenant in this Section 4 may cause such damage to the Company as will be
serious and irreparable and the exact amount of which will be difficult to
ascertain, and for that reason, Executive agrees that the Company shall be
entitled, as a matter of right, to a temporary, preliminary and/or permanent
injunction and/or other injunctive relief, ex parte or otherwise, from any court
of competent jurisdiction, restraining any further violations by Executive. Such
injunctive relief shall be in addition to and in no way in limitation of, any
and all other remedies the Company shall have in law and equity for the
enforcement of such covenants and provisions.


SECTION 5REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF EXECUTIVE. Executive
represents and warrants to the Company that (i) the performance of this
Agreement will not breach any agreement or obligation by which Executive is
bound to keep in confidence proprietary information acquired by Executive or in
confidence or in trust prior to employment by the Company or any other agreement
to which Executive is a party or is bound, and (ii) he has not taken and does
not have in his possession or control any confidential information or property
relating to any former employer. Executive agrees that he will not use
confidential information or property of any other person (other than the Company
or its Operating Subsidiary) while employed by the Company.


SECTION 6CHANGE OF CONTROL.


6.1    Additional Severance Benefit. If, within one year following a Change of
Control, the Company terminates Executive's employment with the Company and the
Operating Subsidiary without Cause or the Executive terminates employment for
Good Reason, the reference to "100%" in Section 3.3(c) shall be replaced with
"150%." All stock option, restricted stock and other equity-based incentive
awards granted by the Company (including any assumed awards) that were
outstanding but not vested as of the date of a Change of Control, shall, subject
to Section 8.5, vest pursuant to their express terms.


SECTION 7DEFINITIONS. For the purposes of this Agreement, the following terms
shall have the meanings indicated:


(a)“Business” means the design, development, manufacture and sale of DSL modem,
broadband products, telco access products and related services, and intelligent
site management solutions and services of the Westell Companies as they exist or
are being developed on the Effective Date, extensions of those products and
services during Executive's employment and new products and services commenced
or in development during his employment.


(b)“Cause” shall mean: (i) theft, dishonesty, fraudulent misconduct,
unauthorized disclosure of trade secrets, gross dereliction of duty or other
grave misconduct on the part of the Executive that is substantially injurious to
the Company; (ii) the Executive's willful act or omission that he knew would
have the effect of materially injuring the reputation, business or




--------------------------------------------------------------------------------




prospects of the Company; (iii) the failure by Executive to comply with a
particular directive or request from the Board of either the Company or the
Operating Subsidiary regarding a matter material to either company, and the
failure thereafter by Executive to reasonably address and remedy such
noncompliance within thirty (30) days (or such shorter period as shall be
reasonable or necessary under the circumstances) following Executive's receipt
of written notice from such Board confirming Executive's noncompliance; (iv) the
taking of an action by Executive regarding a matter material to either the
Company or the Operating Subsidiary, which action Executive knew at the time the
action was taken to be specifically contrary to a particular directive or
request from the Board of either the Company or the Operating Subsidiary,
(v) the failure by Executive to comply with the written policies of the Company
or the Operating Subsidiary regarding a matter material to the Company or the
Operating Subsidiary, including expenditure authority, and the failure
thereafter by Executive to reasonably address and remedy such noncompliance
within thirty (30) days (or such shorter period as shall be reasonable or
necessary under the circumstances) following Executive's receipt of written
notice from such Board confirming Executive's noncompliance, but such
opportunity to cure shall not apply if the failure is not curable;
(vi) Executive's engaging in willful, reckless or grossly negligent conduct or
misconduct which, in the good faith determination of the Company's Board or the
Operating Subsidiary's Board, is materially injurious to the Company, the
Operating Subsidiary, or one or more of the other Westell Companies, monetarily
or otherwise; (vii) the aiding or abetting a competitor or other breach by the
Executive of his fiduciary duties to the Company, the Operating Subsidiary or
any other of the Westell Companies for which he serves as officer or director;
(viii) a material breach by Executive of his obligations of confidentiality or
nondisclosure or (if applicable) any breach of Executive's obligations of
noncompetition or nonsolicitation under this Agreement; (ix) the use or knowing
possession by Executive of illegal drugs on the premises of any of the Westell
Companies; (x) Executive is convicted of, or pleads guilty or no contest to, a
felony or a crime involving moral turpitude; or (xi) the Executive's consent to
an order of the Securities and Exchange Commission for the Executive's violation
of the federal securities laws.


(c)“Change of Control” shall mean the first to occur of the following: (i) the
consummation of the purchase by any person, entity or group of persons, within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended, except the Voting Trust (together with its affiliates) formed pursuant
to the Voting Trust Agreement dated February 23, 1994, as amended, among Robert
C. Penny III and Melvin J. Simon, as co-trustees (or any successors), and
certain members of the Penny family and the Simon family, of ownership of shares
representing more than 50% of the combined voting power of the Company's voting
securities entitled to vote generally (determined after giving effect to the
purchase); (ii) a reorganization, merger or consolidation of the Company, in
each case, with respect to which persons who were shareholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own 50% or more of the combined voting power entitled to
vote generally of the Company or the surviving or resulting entity (as the case
may be); or (iii) a sale of all or substantially all of the Company's assets,
except that a Change in Control shall not exist under this clause (iii) if the
Company or persons who were shareholders of the Company immediately prior to
such sale continue to collectively own 50% or more of the combined voting power
entitled to vote generally of the acquirer.




--------------------------------------------------------------------------------




 
(d)“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, including any valid regulation or other applicable authorities
promulgated thereunder.


(e)“Code” shall mean the Internal Revenue Code of 1986, as amended, including
any valid regulation or other applicable authorities promulgated thereunder.


(f) “Disability” shall mean in the case of Executive, the condition of being
mentally and/or physically disabled such that Executive shall be eligible to
receive benefits either under a long term disability insurance plan maintained
by the Operating Subsidiary or under the Social Security disability program.


(g)“Entity” means any business, whether a corporation, partnership, sole
proprietorship, limited liability company, joint venture or other entity.


(h)“Good Reason” shall mean that Executive, without his or her consent, has:
(i) incurred a material reduction in title, status, authority or responsibility
at the Company or the Operating Subsidiary; (ii) incurred a material reduction
in Executive's Base Salary or bonus opportunity; (iii) suffered a material
breach of this Agreement by the Company or the Operating Subsidiary; or
(iv) been required to relocate or travel more than thirty-five (35) miles from
his then current place of employment in order to continue to perform the duties
and responsibilities of his/her position (not including customary travel as may
be required by the nature of his/her position). Notwithstanding the foregoing,
termination of employment by Executive will not be for Good Reason unless
(x) Executive notifies the Company in writing of the existence of the condition
which Executive believes constitutes Good Reason within thirty (30) days of the
initial existence of such condition (which notice specifically identifies such
condition), (y) the Company fails to remedy such condition within thirty
(30) days after the date on which it receives such notice (the “Remedial
Period”), and (z) Executive actually terminates employment within thirty
(30) days after the expiration of the Remedial Period and before the Company
remedies such condition. If Executive terminates employment before the
expiration of the Remedial Period or after the Company remedies the condition
(even if after the end of the Remedial Period), then Executive's termination
will not be considered to be for Good Reason.


(i) “Participate In” means the having of any direct or indirect interest in any
Entity, whether as a partner, shareholder, member, operator, sole proprietor,
agent, representative, independent contractor, consultant, franchiser,
franchisee, joint venturer, owner or otherwise, or the rendering of any direct
or indirect service or assistance to any Entity (whether as a director, officer,
manager, supervisor, employee, agent, consultant or otherwise); provided that
the term “Participate In” shall not include the mere ownership of less than 5%
of the stock of a publicly-held corporation whose stock is traded on a national
securities exchange or in the over-the-counter market.


(j)“Westell Companies” means the Company, all of its direct and indirect
subsidiary companies, and any of them.


SECTION 8MISCELLANEOUS.




--------------------------------------------------------------------------------




8.1    Settlement of Disputes. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Chicago Illinois, in accordance with the rules of JAMS/Endispute then in effect
by a single arbitrator. Judgment may be entered on the arbitrator's award in any
court having jurisdiction. The arbitrator shall not have the power to award any
special, consequential or punitive damages. Notwithstanding the foregoing, the
Westell Companies shall have the right of equitable relief in the courts
pursuant to Section 4.6. In the event of a dispute, the Executive shall be
entitled to reasonable fees and expenses associated with the arbitration,
including reasonable attorneys' fees, if prevailing on any part of the claim.


8.2    Entire Agreement; Amendment. This Agreement represents the entire
understanding of the parties hereto with respect to the employment of Executive
and supersede all prior agreements with respect thereto. This Agreement may not
be altered or amended except in writing executed by both parties hereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.


8.3    Assignment; Benefit. This Agreement is personal and may not be assigned
by either party. Notwithstanding the foregoing, but subject to the provisions
herein pertaining to the occurrence of a Change of Control and the consequences
thereof, the Company may, from time to time, cause a purchaser of the business
and assets of the Company to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company and the Operating Subsidiary
would be required to perform it if no such assumption had taken place. In that
event, such purchaser shall become primarily liable to Executive for payments
hereunder, and the Company and the Operating Subsidiary shall be thereafter
released from any further obligations under this Agreement.


8.4    Applicable Law. This Agreement shall be construed and enforced pursuant
to the substantive laws of the State of Illinois.


8.5    Code Section 280G. Notwithstanding any provision of this Agreement to the
contrary:


(a)In the event that Executive becomes entitled to receive or receives any
payment or benefit under this Agreement or under any other plan, agreement or
arrangement with the Company, any person whose actions result in a change of
control or any person affiliated with the Company or such person (all such
payments and benefits being referred to herein as the “Total Payments”) and it
is determined that any of the Total Payments will be subject to any excise tax
pursuant to Code Section 4999, or any similar or successor provision (the
“Excise Tax”), the Company shall pay to Executive either (i) the full amount of
the Total Payments or (ii) an amount equal to the Total Payments, reduced by the
minimum amount necessary to prevent any portion of the Total Payments from being
an “excess parachute payment” (within the meaning of Code Section 280G) (the
“Capped Payments”), whichever of the foregoing amounts results in the receipt by
Executive, on an after-tax basis, of the greatest amount of Total Payments
notwithstanding that all or some portion of the Total Payments may be subject to
the Excise Tax. For purposes of determining whether Executive would receive a
greater after-tax benefit from the Capped Payments than from receipt of the full
amount of the Total Payments,




--------------------------------------------------------------------------------




(i) there shall be taken into account any Excise Tax and all applicable federal,
state and local taxes required to be paid by Executive in respect of the receipt
of such payments and (ii) such payments shall be deemed to be subject to federal
income taxes at the highest rate of federal income taxation applicable to
individuals that is in effect for the calendar year in which the effective date
of the change of control occurs, and state and local income taxes at the highest
rate of taxation applicable to individuals in the state and locality of
Executive's residence on the effective date of the change of control, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes (as determined by assuming that such deduction is
subject to the maximum limitation applicable to itemized deductions under Code
Section 68 and any other limitations applicable to the deduction of state and
local income taxes under the Code).


(b)All computations and determinations called for by this Section 8.5 shall be
made by a reputable independent public accounting firm or independent tax
counsel appointed by the Company (the “Firm”). All determinations made by the
Firm under this Section 8.5 shall be conclusive and binding on both the Company
and Executive, and the Firm shall provide its determinations and any supporting
calculations to the Company and Executive within ten (10) business days after
Executive's employment terminates, or such earlier time as is requested by the
Company. For purposes of making its determinations, the Firm may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive shall furnish to the Firm such
information and documents as the Firm may reasonably request in making its
determinations. The Company shall bear all fees and expenses charged by the Firm
in connection with its services.


(c)In the event that Section 8.5 applies and a reduction is required to be
applied to the Total Payments thereunder, the Total Payments shall be reduced by
the Company in its reasonable discretion in the following order: (i) reduction
of any Total Payments that are subject to Code Section 409A on a pro-rata basis
or such other manner that complies with Code Section 409A, as determined by the
Company, and (ii) reduction of any Total Payments that are exempt from Code
Section 409A.


8.6    Code Section 409A Compliance. Notwithstanding any provision of this
Agreement to the contrary:


(a)    If and to the extent any payment or benefits under this Agreement are
otherwise subject to the requirements of Code Section 409A, the intent of the
parties is that such payment and benefits shall comply with Code Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted, and such payment and benefits shall be paid or provided under such
other conditions determined by the Company that cause such payment and benefits,
to be in compliance therewith. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the parties hereto of the
applicable provision without violating the provisions of Code Section 409A. The
Company and the Operating Subsidiary make no representation that any or all of
the payments or benefits provided under this Agreement will be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code
Section 409A from applying to any such payments or benefits. In no event
whatsoever shall the Westell Companies be liable for




--------------------------------------------------------------------------------




any additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.


(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following Executive's termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”


(c)     Each severance payment payable to Executive under Section 3.3 shall be
treated as a separate and distinct “payment” for purposes of Code Section 409A.
Accordingly, any such payments that would otherwise be payable (i) within 2- 1/2
months after the end of the Company's taxable year containing Executive's
employment termination date, or (ii) within 2- 1/2 months after Executive's
taxable year containing Executive's employment termination date, whichever
occurs later (the “Short Term Deferral Period”), are exempt from Code
Section 409A. Furthermore, any such payments paid after the Short Term Deferral
Period are exempt from Code Section 409A as severance pay due to an involuntary
separation from service to the extent that the sum of those payments is equal to
or less than the maximum amount described in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (the “Involuntary Separation Amount”) because
such payments are payable only upon Executive's “involuntary” separation from
service for purposes of Code Section 409A. Accordingly, the sum of (A) such
payments that are paid within the Short Term Deferral Period and (B) such
payments paid after the Short Term Deferral Period that do not exceed the
Involuntary Separation Amount are exempt from Code Section 409A and, therefore,
notwithstanding any provision of the Plan to the contrary, if Executive is a
“specified employee” (as defined in Code Section 409A), only those payments that
are not otherwise exempt from Code Section 409A under clause (A) and (B) above
and that would otherwise have been payable in the first six (6) months following
Executive's termination of employment will not be paid to Executive until the
date that is six months after the date of Executive's termination of employment
(or, if earlier, Executive's date of death). Any such deferred payments will be
paid in a lump sum; provided that no such actions shall reduce the amount of any
payments otherwise payable to Executive under this Agreement. Thereafter, the
remainder of any such payments shall be payable in accordance with Section 3.3.


(d)All expenses or other reimbursements to Executive under this Agreement, if
any, shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive (provided that if
any such reimbursements constitute taxable income to the Executive, such
reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.


(e)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.




--------------------------------------------------------------------------------






(f)In no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be offset by any other payment
pursuant to this Agreement or otherwise.


(g)To the extent required under Code Section 409A, (i) any reference herein to
the term “Agreement” shall mean this Agreement and any other plan, agreement,
method, program, or other arrangement, with which this Agreement is required to
be aggregated under Code Section 409A., and (ii) any reference herein to the
term “Company” and “Operating Subsidiary” shall mean the Company, the Operating
Subsidiary, and all persons with whom the Company and the Operating Subsidiary
would be considered a single employer under Code Section 414(b) or 414(c).


8.7    General Release of Claims. Severance benefits paid under Section 3.3,
including any accelerated vesting of equity awards, shall become due and payable
by the Company only if the Executive executes and delivers to the Company within
thirty (30) days following termination, a release generally in the form of
Exhibit A (which may be updated for legal requirements), which Exhibit is
incorporated herein by reference for all purposes.


8.8    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
to Executive, when personally delivered, or (ii) if to either party when
delivered by recognized overnight courier such as Federal Express or when mailed
by United States registered mail, return receipt requested, postage prepaid,
addressed to the Company at its principal office and to Executive at Executive's
principal residence as shown in the Company's personnel records, provided that
all notices to the Company shall be directed to the attention of the Board of
the Company with a copy to the Secretary of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.


8.9    Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party at any time
of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


8.10    Tax Effect. All payments or benefits provided hereunder shall be subject
to deduction for applicable withholding. Executive acknowledges that he is
responsible for payment of all income taxes in connection with any payment or
benefit owed to Executive under this Agreement, and that either withholding from
Executive's compensation or payment to the Operating Subsidiary of such tax
shall be due at such time as income is recognized.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.
 




--------------------------------------------------------------------------------




 
 
 
Westell Technologies, Inc.
 
 
By
 
    /s/ Richard S. Gilbert
 
Westell, Inc.
 
 
By:
 
    /s/ Richard S. Gilbert
 
          /s/ Thomas P. Minichiello
Thomas P. Minichiello









--------------------------------------------------------------------------------




SCHEDULE 2.3


General Executive benefits (In accordance with terms of the plans, certain of
these benefits will require the Executive to pay all or some of the cost)


Vacation (4 weeks)
Section 125 Spending Accounts
Medical coverage
Vision Coverage
Short Term Disability
Long Term Disability
Basic Life Insurance
Supplemental Life Insurance (also see additional benefits below)
401(k) retirement savings plan
US Savings bond payroll deduction
Stock Purchase Plan
Travel Assistance Program
Tuition Reimbursement
Workers Compensation


 




--------------------------------------------------------------------------------








EXHIBIT A
GENERAL RELEASE AGREEMENT


This General Release (“Agreement”) is entered into by and between Westell
Technologies, Inc. (the “Company”) and                      (the “Executive”).
In consideration of the mutual promises set forth below, the Company and
Executive agree and covenant as follows:


1. Executive, hereby resigns from all board seats and officer positions with the
Company, Westell, Inc., an Illinois corporation and the wholly owned subsidiary
of the Company (the “Operating Subsidiary”) and any other and any entity for
which he has been so serving at the Company's request.


2. Executive hereby on behalf of himself and his heirs, executors,
administrators, attorneys, successors and assigns, hereby remises, releases,
forever discharges and covenants not to sue the Company, the Operating
Subsidiary, any of their its subsidiaries, and their current and former
shareholders, directors, officers, attorneys, agents, employees, successors and
assigns (the “Released Parties”), with respect to all claims, suits, demands,
actions or causes of action of any kind or nature whatsoever, whether the
underlying facts are known or unknown, which Executive has had or now claims,
pertaining to or arising out of Executive's employment by the Company or the
Operating Subsidiary or Executive's separation from employment with the Company
or the Operating Subsidiary, whether under any local, state or federal common
law, statute, regulation or ordinance, including, without limitation, Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended (including the Older Workers Benefit Protection Act),
42 U.S.C. § 1981, the Civil Rights Act of 1991, the Family and Medical Leave
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Equal Pay Act, and the Illinois Human Rights Act, and any
tort, contract or quasi-contract claims, except as hereinafter stated, or to any
Workers' Compensation Act claim Executive may have.
Nothing herein shall however constitute a release by Executive of his rights
under the Employment Agreement dated                     , 20     that arise in
connection with termination without Cause or for Good Reason (as defined
therein), nor shall it release the Company from any indemnification obligations
it may have under Delaware law or the Company's certificate of incorporation or
bylaws with respect to Executive's role as an officer or director of the
Company, the Operating Subsidiary from any indemnification obligations it may
have under Illinois law or the Operating Subsidiary's articles of incorporation
or bylaws with respect to Executive's role as an officer or director of the
Operating Subsidiary, any rights under options that remain exercisable following
termination, or any vested benefits under the Company's or the Operating
Subsidiary's qualified benefit plans.


3. Subject to the such time constraints and other limitations as may be imposed
on Executive by his business and personal commitments and obligations, Executive
agrees to cooperate fully in any investigation or other legal proceeding
relating to the Company, the Operating Subsidiary or any of their subsidiaries
with respect to any matter that arose during his employment with the Company, or
that may involve matters within his knowledge. If any claims are asserted by the
Company or any of the Released Parties against a third party (or by a third
party against the Company or any of the Released Parties) regarding such a
matter, Executive agrees to cooperate fully in the prosecution or defense of
such claim by the Company and any of the Released Parties without additional
charge other than reimbursement for out of pocket expenses.






--------------------------------------------------------------------------------




4. Executive represents that Executive has not filed any charges, suits, claims
or complaints against the Released Parties with respect to claims released under
Section 2, and agrees not to do so in the future with respect to any such
claims.


5. Executive understands and expressly acknowledges that he is not releasing or
waiving any rights or claims that may arise after the date this Agreement is
executed. Executive understands and expressly acknowledges that, in exchange for
Executive's entry into this Agreement, Executive is receiving consideration in
addition to anything of value to which Executive is already entitled.


6. Executive acknowledges that the Company has advised Executive to consult an
attorney, at Executive's expense, with respect to this Agreement. Executive
further acknowledges that Executive has twenty-one (21) days from receipt of
this Agreement to accept and sign this Agreement and that Executive has seven
(7) days to revoke acceptance of this Agreement, including its waiver and
release provisions after signing it. Notice of such revocation shall be provided
to the attention of the vice president of Human Resources of the Company.
Executive further acknowledges that Executive may waive the twenty-one day
consideration period by requesting and executing a form for that purpose. The
form may be requested from the vice president of Human Resources. This Agreement
shall not become effective until the revocation period has expired.


7. This Agreement is not, and shall not in any way be construed as, an admission
by the Company that it has acted wrongfully with respect to Executive.


8. Executive acknowledges that he has carefully read and fully understands all
of the provisions of this Agreement, and that he is knowingly, voluntarily and
willfully entering into this Agreement.
 
9. Executive acknowledges that in executing this Agreement, Executive has not
relied upon any representation by the Company that is not set forth in this
Agreement or in the Employment Agreement.


10. This Agreement shall be construed and enforced pursuant to the substantive
laws of the State of Illinois.


PLEASE READ THIS AGREEMENT CAREFULLY.
IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS
 
 
 
 
Westell Technologies, Inc.
 
 
By:
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
Date:
 
 
 
 
Executive
 
 
Date:
 
 
 
 
Witness Signature
 
 
Name of Witness (Printed)
 
 
(Street Address)
 
 
(City, State, Zip Code)







